Citation Nr: 1429040	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-04 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin disability, to include chloracne, on bilateral underarms, arms, and trunk of body.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from October 1968 to July 1970.  

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by the St. Paul, Minnesota, Regional Office (RO).  The Board remanded the claim in July 2012.  The Veteran's physical claims files and electronic claims files have been reviewed by the Board in preparation for issuing this decision.


FINDING OF FACT

The Veteran has not identified or submitted any relevant medical evidence or any lay evidence that suggests that the claimed disability has been manifested at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for a skin disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2009 the Veteran sought service connection for a skin disorder claimed as chloracne.  In August 2009, the RO issued a notice letter which advised the Veteran of each criterion for establishing service connection for a disability, and outlined the types of evidence which might substantiate a claim for service connection.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, a showing of continuity after discharge may support a claim for service connection defined as chronic for VA purposes.  38 C.F.R. §§ 3.303(b), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is defined as a chronic disorder.

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such have resulted in a disability.  38 U.S.C.A. § 1110.  Thus, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly affirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Veteran has not indicated that he had ever received VA treatment for a skin disability, to include since he submitted the claim at issue in July 2009.  The Veteran provided authorization for VA to obtain medical evidence from a private provider, identified as specialty provider of dermatologic care, to support his claim.  

In an August 2009 response, a dermatology private provider, located at the address supplied by the Veteran, responded that the Veteran had never been treated for chloracne skin rash.  

The Veteran was scheduled for an examination of the skin to be conducted in October 2009.  The Veteran did not report.  The Veteran was notified that he had not reported for examination and that no private medical records had been obtained, in the October 2009 rating decision.  The Veteran, responding in November 2009 communication, indicated that he had requested rescheduling of his appointment.  

Following the Board's July 2012 remand of the appeal, the Veteran was afforded VA examination in September 2012.  At that time, the Veteran reported that he developed patches of loss of pigment in the late 1990s which resolved with medication.  A similar rash recurred in the same areas in about 2000, and again resolved with medication.  

The VA examiner was unable to find any abnormality of the skin during the 2012 examination, providing highly probative evidence against this claim.  The examiner stated that no diagnosis could be assigned and that no opinion could be rendered because there was no current clinical objective evidence of diagnosable skin disease or pathology.

The Veteran has not identified or submitted any VA treatment records that might be relevant.  There are no VA clinical records in the physical or electronic claims files.  The Veteran has not indicated that the identified private provider's response was incomplete or inaccurate, and has not submitted any private treatment records pertinent to a skin disability.  The Board finds that there has been substantial compliance with the 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Further remand for additional development of the prior remand instructions is not warranted.

The Board assumes, for purposes of this appeal, that the Veteran's contention that he had skin disorders in the late 1990s and in 2000 are credible.  Even assuming the credibility of the Veteran's lay evidence, even his own statements include no suggestion that a skin disorder has been manifested at any time during the pendency of this claim, since July 2009.  The Veteran's own lay evidence does not establish that a skin disorder has been present at any time since July 2009.  Although his statements suggest that he manifested skin problem at least twice since service, there is no lay or medical evidence that the Veteran has manifested a chronic disability at any time during the pendency of this claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Both private and VA records supports this finding.  In the absence of evidence that the claimed disability is present, during at least some portion of the pendency of the claim, VA is not authorized to grant service connection.  Brammer, supra.  

There is no evidence of record, lay or medical, which reflects or suggests that the Veteran has manifested a skin disorder at any time since he submitted the claim for service connection for a skin disorder in July 2009.  The preponderance of the evidence is against the claim.  The claim for service connection for a skin disability must be denied. 

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice as to the service connection claims was provided.  As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records have been obtained; the Veteran has not indicated that relevant VA medical records exist.  The Veteran was provided VA examination.  The examination was adequate.  

As to VA's duties to notify and assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

The appeal for service connection for a skin disability is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


